                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   ATHENS DIVISION

CHRISTOPHER WHEAT,                                 :
                                                   :
                                Plaintiff,         :
                                                   :
                         v.                        :   Case No. 3:18-cv-00097-CDL-CHW
                                                   :
OFFICER J. DAY, et al.,                            :
                                                   :   Proceedings Under 42 U.S.C. § 1983
                                Defendants.        :   Before the U.S. Magistrate Judge
                                                   :

                              ORDER AND RECOMMENDATION

       Before the Court is a motion for summary judgment filed by Defendants Jeff Day, Wade

Harris, Dean Thrasher, and Jonathun Mouton. (Doc. 35). Because Defendants are entitled to

qualified   immunity     from   Plaintiff    Christopher   Wheat’s   due-process    claims,    it   is

RECOMMENDED that the motion for summary judgment be GRANTED as to that claim.

Defendant Day, however, is not entitled to qualified immunity from Plaintiff’s excessive-force

claim. It is, therefore, RECOMMENDED that summary judgment be DENIED as to that claim.

       Also before the Court is Plaintiff’s Rule 56(d) motion for discovery of approximately 11

items, including videotapes, audio recordings, and documents. (Doc. 39). Federal Rule of Civil

Procedure 56(d) provides:

       If a nonmovant shows by affidavit or declaration that, for specified reasons, it cannot
       present facts essential to justify its opposition, the court may: (1) defer considering the
       motion or deny it; (2) allow time to obtain affidavits or declarations or to take discovery;
       or (3) issue any other appropriate order.

Fed. R. Civ. P. 56(d).

   Plaintiff’s general assertion that the requested discovery is “essential in order for Plaintiff to

fully rebut[] in response Defendants’ motion for summary judgment” is insufficient to satisfy Rule

56(d), see City of Miami Gardens v. Wells Fargo & Co., 931 F.3d 1274, 1287 (11th Cir. 2019)
                                                  1
(“To invoke this Rule, a party ‘may not simply rely on vague assertions that additional discovery

will produce needed, but unspecified facts’ . . . .” (quoting Reflectone, Inc. v. Farrand Optical Co.,

862 F.2d 841, 843 (11th Cir. 1989))), and, in any event, Plaintiff has not produced either an

affidavit or declaration that the discovery is necessary to support his opposition to the motion.

Plaintiff’s Rule 56(d) motion is, therefore, DENIED.

                                        I.   BACKGROUND

       Plaintiff Christopher Wheat, a pretrial detainee at Walton County Jail at all times relevant

to the events at issue in this case, now a state prisoner, raises two types of claims in this § 1983

action. Defendants Jeff Day, Wade Harris, Dean Thrasher, and Jonathun Mouton were all officers

of the Walton County Sheriff’s Department at all times relevant to Plaintiff’s claims.

       First, Plaintiff sues Defendant Day for using excessive force, in violation of the Fourteenth

Amendment’s Due Process Clause, by discharging a taser into Plaintiff’s body without

justification. Plaintiff contends that he suffers from eczema, which requires him to apply

therapeutic shampoo to his skin as needed. (Doc. 1, pp. 8–9). On April 15, 2018, Plaintiff’s skin

began “scratching and burning” as a result of his skin condition. (Id., p. 9). Plaintiff accordingly

asked officers to allow him use of the jail’s shower to apply his therapeutic shampoo but was

refused. (Id.). Upon the refusal, Plaintiff washed himself with water from the sink in his cell,

causing flooding. (Docs. 1, p. 9; 1-1, p. 2). Shortly thereafter, at approximately 1:30 a.m., Plaintiff

was, by his account, “in [his] room reading [with his] back facing towards the door” when

Defendant Day entered the room and shot Plaintiff with a taser. (Doc. 1, p. 9).

       Second, Plaintiff sues all four Defendants for due process violations associated with

internal disciplinary proceedings. In particular, Plaintiff alleges that he was found guilty of

disciplinary charges that he “was never served notification on.” (Id., p. 7). Plaintiff also alleges

that Defendants wrongfully “tried to coerce” inmate witnesses who wrote statements on Plaintiff’s
                                                  2
behalf. (Id.). As a result of his convictions, Plaintiff was locked down for 30 days and lost visitation

and commissary privileges for 30 days. (Doc. 35-2, p. 22).

        In relief, Plaintiff requests compensatory and punitive damages, “whatever [else] the court

deems proper,” and for “Officer Day to take anger management classes.” (Id., p. 8). Following a

motion to dismiss, Plaintiff’s due-process claim was limited to nominal damages only. (Doc. 28).

Compensatory and punitive damages for Plaintiff’s excessive-force claim remain available,

however. (Id.).

                          II.    SUMMARY JUDGMENT STANDARD

        A party is entitled to summary judgment “if the movant shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “An issue of fact is ‘material’ if it is a legal element of the claim under the

applicable substantive law which might affect the outcome of the case.” Allen v. Tyson Foods,

Inc., 121 F.3d 642, 646 (11th Cir. 1997) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986)). A factual dispute is “genuine” if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party; however, “the mere existence of a scintilla of evidence

in support of the position will be insufficient.” Johnson v. Bd. of Regents of Univ. of Georgia, 263

F.3d 1234, 1243 (11th Cir. 2001) (quoting City of Delray Beach v. Agricultural Ins. Co., 85 F.3d

1527, 1530 (11th Cir. 1996)).

        The party moving for summary judgment bears the burden of informing the Court of the

basis for its motion, and of citing “the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any,” that support summary judgment. Celotex

Corp. v. Catrett, 477 U.S. 317, 322–24 (1986). In resolving motions for summary judgment, the

Court must view the evidence in the light most favorable to the nonmoving party, Tolan v. Cotton,



                                                   3
572 U.S. 650, 657 (2014), which requires the Court to believe the evidence provided by the

nonmovant and draw all justifiable inferences in the nonmovant’s favor, Anderson, 477 U.S. at

255. “Inferences based on speculation,” however, “will not suffice to overcome a motion for

summary judgment.” Melton v. Abston, 841 F.3d 1207, 1219 (11th Cir. 2016) (citation and internal

quotation omitted). Furthermore, in opposing summary judgment, the nonmoving party may not

rest upon mere allegations or denials in the pleadings but instead must “make a showing sufficient

to establish the existence of an element essential to [his] case, and on which [he] will bear the

burden of proof at trial.” Celotex Corp., 477 U.S. at 322.

                               III.     QUALIFIED IMMUNITY

       Plaintiff has met his burden of showing that Defendant Day is not entitled to qualified

immunity from his excessive-force claim, as there is a triable issue remaining as to Day’s use of a

taser upon Plaintiff. In contrast, qualified immunity, and thus summary judgment, is appropriate

as to the due-process claims against Defendants Day, Harris, Thrasher, and Mouton.

       A. Qualified Immunity Standard

       “The doctrine of qualified immunity protects government officials ‘from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.’” Pearson v. Callahan, 555 U.S. 223, 231

(2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “Qualified immunity balances

two important interests—the need to hold public officials accountable when they exercise power

irresponsibly and the need to shield officials from harassment, distraction, and liability when they

perform their duties reasonably.” Id.

       To show that the defendants are not entitled to qualified immunity, the plaintiff must

present evidence demonstrating (1) “that the official’s alleged conduct violated a constitutionally



                                                 4
protected right,” and (2) “that the right was clearly established at the time of the misconduct.”

Melton v. Abston, 841 F.3d 1207, 1221 (11th Cir. 2016) (citing Pearson, 555 U.S. at 232). Both

elements must be satisfied to overcome a defense of qualified immunity, id. (citing Grider v. City

of Auburn, 618 F.3d 1240, 1254 (11th Cir. 2010)), and the Court’s analysis of these elements may

be conducted in any order, Pearson, 555 U.S. at 236.

       B. Discretionary Authority

       A threshold matter in deciding whether a defendant is entitled to qualified immunity is

whether the defendant has established that “the allegedly unconstitutional conduct occurred while

he was acting within the scope of his discretionary authority.” Harbert Int’l, Inc. v. James, 157

F.3d 1271, 1281 (11th Cir. 1998) (citation omitted). “The question is essentially whether the

actions ‘are of a type that fell within the employee’s job responsibilities,’” and is resolved through

a two-part inquiry: “‘whether the government employee was (a) performing a legitimate job-

related function (that is, pursuing a job-related goal), (b) through means that were within his power

to utilize.’” Carruth v. Bentley, 942 F.3d 1047, 1054 (11th Cir. 2019) (quoting Holloman ex rel.

Holloman v. Harland, 370 F.3d 1252, 1265 (11th Cir. 2004)).

       Defendants’ actions were taken pursuant to and were within the scope of their employment

as jail officers at Walton County Sheriff’s Office. Defendants’ involvement in the disciplinary

process at Walton County Jail is both a legitimate job-related function and within their power to

perform. Similarly, Defendant Day’s actions in restraining Plaintiff in his cell with a taser,

although challenged by Plaintiff, were taken in furtherance of a job-related goal, namely,

maintaining jail security, and were within his power to perform. Since Defendants have established

that they were engaged in discretionary functions during the incidents in question, the burden shifts




                                                  5
to Plaintiff to show that qualified immunity is not appropriate. Lee v. Ferraro, 284 F.3d 1188,

1194 (11th Cir. 2002).

           C. Constitutional Violation

                  1. Excessive Force

           Defendant Day has moved for summary judgment as to Plaintiff’s excessive-force claim

on two grounds: (1) that Plaintiff’s claim is barred under Heck v. Humphrey, 512 U.S. 477 (1994),

as extended by Edwards v. Balisok, 520 U.S. 641 (1997); and (2) that Plaintiff’s claim fails under

the factors enumerated in Kingsley v. Hendrickson, 135 S.Ct. 2466 (2015). Each will be considered

in turn.

                      i.      Heck v. Humphrey

           Under Heck, a state prisoner’s damages claim is non-cognizable under § 1983 if “a

judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction or

sentence,” unless “the plaintiff can demonstrate that the conviction or sentence has already been

invalidated.” 512 U.S. at 487. The Supreme Court, in Edwards v. Balisok, extended Heck to cases

involving prison disciplinary proceedings, holding that a complaint is non-cognizable under § 1983

if the alleged constitutional violation, if established, would “necessarily imply” the invalidity of

disciplinary sanctions that would affect the duration of time to be served, such as the revocation

of good-time credits. 520 U.S. at 646. Conversely, when the sanction does not impact the duration

of time to be served, Heck does not bar the complaint. See Muhammad v. Close, 540 U.S. 749,

753–55 (2004) (finding that sanctions, including a 7-day detention and a 30-day denial of

privileges, that did not deprive the prisoner of good-time credits did not implicate Heck’s bar).

           Here, as a result of his convictions for placing an object in his sink that led to flooding and

disorderly conduct, Plaintiff, a pretrial detainee at the time, was locked down and lost visitation



                                                     6
and commissary privileges for 30 days. (Doc. 35-2, pp. 21–22). The record does not indicate, and

the parties do not contend, that those sanctions impacted the duration of Plaintiff’s confinement,

for example, by the revocation of good-time credits. The jail’s appeal report, completed by

Defendant Captain Thrasher, suggested that a loss of 90 days’ worth of good-time credits was a

potential sanction for the two convictions; however, no such sanction was imposed. (Id., p. 22).

Absent any effect on the length of Plaintiff’s incarceration, Heck does not apply to bar Plaintiff’s

excessive-force claim. See Muhammad, 540 U.S. at 754–55.

                   ii.      Kingsley Factors

       Based on the application of the six Kingsley factors to the circumstances of this case, a

reasonable jury could find that Defendant Day’s use of force against Plaintiff was objectively

unreasonable.

       When a pretrial detainee alleges that he was subjected to excessive force, the claim is

evaluated under the Fourteenth Amendment’s Due Process Clause pursuant to a purely objective

standard. Kingsley v. Hendrickson, 135 S.Ct. 2466, 2470 (2015). Under that standard, Plaintiff

need only show that “the force purposely or knowingly used against him was objectively

unreasonable.” Id. at 2473. The use of excessive force that amounts to punishment violates the

Due Process Clause. Id. In Kingsley, the Supreme Court provided a nonexclusive list of factors

that courts should consider in determining the reasonableness of the force used:

       the relationship between the need for the use of force and the amount of force used; the
       extent of the plaintiff’s injury; any effort made by the officer to temper or to limit the
       amount of force; the severity of the security problem at issue; the threat reasonably
       perceived by the officer; and whether the plaintiff was actively resisting.

Id. In all cases, the reasonableness determination must be made “from the perspective of a

reasonable officer on the scene, including what the officer knew at the time, not with the 20/20

vision of hindsight.” Id.

                                                 7
       Where, as here, video evidence of the incident in question has been provided, the court

may rely upon the video evidence in determining the existence of a genuine issue of material fact.

Scott v. Harris, 550 U.S. 372, 380–81 (2007). The video record of the incident, however, is

inconclusive, as it does not show the pertinent moments of the incident–that is, Plaintiff actions

preceding Day’s use of the taser and the actual discharge of the taser itself–but instead exclusively

shows what occurred on the gangway outside of Plaintiff’s cell room. The video is also of poor

quality, thereby limiting its usefulness. The footage provided by Defendants merely shows five

officers approach Plaintiff’s cell and, in less than a minute, remove Plaintiff from that cell and

escort him out of the area. Therefore, based on the limited events depicted in the video, the video

does not “so utterly discredit[]” either party’s version of events so that the facts should be viewed

“in the light depicted by the videotape.” Id.

       In addition, the chain of events as described by Defendant Day in his incident report and

confirmed under oath, see (Jeff Day Decl., Doc. 35-1, ¶ 3), are undisputed for purposes of summary

judgment. As previously stated, when faced with a properly supported summary judgment motion,

the nonmoving party must do more than rest upon his mere allegations and denials. See Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986). Rather, to oppose summary judgment, the nonmoving

party “must come forward with specific factual evidence sufficient to establish the existence of

each element essential to his case on which he will bear the burden at trial.” Coleman v. Miller,

117 F.3d 527, 529 (11th Cir. 1997) (citing Celotex, 477 U.S. at 320).

       In his response to the summary judgment motion, Plaintiff challenges the majority of the

facts asserted in Defendants’ statement of material facts, relying on both his own statements and

those provided by other inmates. (Doc. 39-2). The statements Plaintiff cites in support of his

position, however, were neither sworn, affirmed, nor made under oath. Unsworn declarations may



                                                 8
serve as sworn declarations for purposes of Rule 56(e), 1 but only when entered under penalty of

perjury. See 28 U.S.C. § 1746. The fifteen inmate statements in evidence were signed but were

undated and included no language that meets the requirements of § 1746. 2 (Doc. 35-2, pp. 28–42).

Nor is there any indication that the inmates’ oral witness statements to jail officials during the

resulting disciplinary proceedings were under oath. In fact, none of Plaintiff’s proffered statements

or pleadings, including his complaint, were either sworn or made under penalty of perjury. See

Fowler v. S. Bell Tel. & Tel. Co., 343 F.2d 150, 154 (5th Cir. 1965) (“[V]erified pleadings may in

some circumstances be treated as affidavits [at summary judgment].”). Accordingly, the proffered

statements are not evidence that can be properly considered at summary judgment. See Lelieve v.

Oroso, 846 F. Supp. 2d 1294, 1299 n.2 (S.D. Fla. 2012) (declining to consider at summary

judgment a pleading that did not include a declaration that met § 1746’s requirements). Plaintiff

has, therefore, failed to meet his burden at summary judgment of producing evidence sufficient to

dispute Defendants’ statement of material facts. See Coleman, 117 F.3d at 529. The facts stated

therein are thus considered undisputed for purposes of summary judgment.

        The undisputed evidence reveals the following chain of events. On April 15, 2018, at

approximately 1:30 a.m., Defendant Day responded to reports that Plaintiff, who was housed in

the jail’s maximum-security dorm on charges of murder, had flooded his cell and had been kicking

his cell door, “banging and yelling,” and threatening staff. 3 (Doc. 35-1, p. 4). Plaintiff’s commotion


1
  Rule 56(e) provides, in relevant part: “If a party fails to properly support an assertion of fact or fails to
properly address another party’s assertion of fact as required by Rule 56(c), the court may: . . . (2) consider
the fact undisputed for purposes of the motion . . . .” Fed. R. Civ. P. 56(e).
2
  A sworn statement under § 1746 should include a statement substantially similar to the following: “I
declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct. Executed
on (date). (Signature).” 28 U.S.C. § 1746(2).
3
  Although not properly considered as evidence, some of the inmates’ witness statements, upon which
Plaintiff relies, in fact support key parts of Day’s report. In inmate Brandon Horton’s interview, for
example, he confirmed that he heard inmates kicking cell doors and that he saw and heard water falling
from the rails around the area in which Plaintiff’s cell was located. (Interview of Brandon Horton, 01:20–
                                                       9
reportedly caused other inmates to “start a disturbance within the cell block.” (Id.). Day recalled

that Plaintiff had acted similarly on other occasions and that Plaintiff “acted out like this because

he did not get what he wanted.” (Id.). Then, according to Day’s report:

                 When we entered Cell 12 and went upstairs we saw water coming out of room 30.
        We went upstairs and I then drew my county issued X26 Taser . . . . I peered briefly into
        the window and saw Inmate Wheat standing between his desk with [sic] his toilet facing
        the . . . mirror with his right side facing the door. He also had an unknown object in his
        hands. Jailer Capell then opened the door and Inmate Wheat turned his back to me and
        tried to run to his bed. I then fired my taser . . . making a full connection. One probe went
        into his back right elbow and one in back right thigh area. Inmate Wheat fully locked up,
        fell striking his bed, and dropping the unknown object. After the 5 second taser cycle was
        over I instructed Inmate Wheat to roll on his stomach and place his hands behind his back.
        He complied and D/S Helsper placed him in hand cuffs. D/S Helsper and Jailer Capell
        assisted Inmate Wheat to his feet and we escorted him to medical. Upon exiting the room
        D/S Helsper observed a white object in the sink.

(Id.). The “unknown object” described in the report has not been identified by Defendants, but

Plaintiff contends that it was a book. (Doc. 39-2, p. 6). Once Plaintiff was escorted to the jail’s

medical department, the attending nurse removed the taser prongs from Plaintiff’s body using

pliers and cleaned and bandaged his wounds. (Docs. 35-1, pp. 4–5; 35-2, pp. 48–49). The nurse

then cleared Plaintiff to return to his cell. (Doc. 35-2, p. 49). In his report, Day explained that he

used the taser against Plaintiff “for kicking on the door and flooding his room causing the entire

Cell to almost incite a riot.” (Doc. 35-1, p. 5).

        A reasonable jury, reviewing the above undisputed evidence, could find that Defendant

Day’s actions violated Plaintiff’s constitutional rights. Fils v. City of Aventura, 647 F.3d 1272

(11th Cir. 2011), a Fourth Amendment excessive-force case, serves as a useful analogy to the

circumstances of the instant case. In Fils, Maurice, a plaintiff-appellee, was having a private

conversation outside of a billiards club, when Officer Bergert, a police officer attending to a


04:10, 05:35–06:00). The flooding was also confirmed by inmate Deangelo Prospere, (Interview of
Deangelo Prospere, 01:25–03:20, 05:40–06:10), and inmate Montrez Gordon stated that he saw “water
rushing” and heard “people kicking doors,” (Interview of Montrez Gordon, 02:00–06:20).
                                                    10
reported disturbance at the club, overheard Maurice use an expletive, in apparent reference to the

police presence at the scene. Id. at 1288. Bergert, with taser drawn, approached Maurice, who,

upon observing the taser, held his hands up and stepped away from Bergert. Id. Then, “[w]ithout

any verbal warning, Bergert shot his taser into Maurice’s chest and delivered an electric shock.”

Id. Although Maurice did not fall to the ground after the initial shock—he claimed that “his knees

locked up, and he stood ‘frozen’”—“he did not swing his arms or in any other way resist arrest.”

Id. at 1277, 1288. Bergert then “shot his taser probes into Maurice’s chest” once more, and, when

Maurice eventually fell to the ground, “Bergert put his knee in Maurice’s back and grinded his

contact taser into the back of Maurice’s neck.” Id. at 1288. The Eleventh Circuit found that

Bergert’s actions against an unthreatening, unresisting arrestee were excessive, in violation of the

Fourth Amendment. Id. at 1289.

       In light of Fils, only one of the Kingsley factors—the extent of Plaintiff’s injury—weighs

in Defendant Day’s favor. First, Day’s use of the taser was disproportionate to the threat posed by

Plaintiff. By all accounts, Day was faced with a detainee that had made no threatening movements

towards officers, such as “swing[ing] his arms,” id. at 1288, and who had not resisted the officers’

attempts to restrain him. Once Day was able to observe and evaluate Plaintiff’s behavior by

“peer[ing] briefly” through the cell’s window, what Day saw—Plaintiff “standing between his

desk [and] his toilet facing the . . . mirror with his right side facing the door,” holding an “unknown

object,” (Doc. 35-1, p. 4)—does not reasonably suggest that Plaintiff posed a threat significant

enough to justify the use of a taser. Although another officer, Deputy Helsper, reported that he

“saw Inmate Wheat looking out of his window at all of us walking up the stairs” with “an agitated

look on his face and then backed away from his door,” (Doc. 35-2, p. 48), Day does not contend

that he had made a similar observation or was informed that Plaintiff appeared agitated in response



                                                  11
to the officers’ presence in the dorm. Also, Plaintiff, like Maurice in Fils, moved away from

officers as they approached him. Day reported that, upon entry to the room, Plaintiff “turned his

back to me and tried to run to his bed. (Doc. 35-1, p. 4). Day does not contend that that action was

in any way threatening to his safety. Therefore, the use of a taser on Plaintiff, who was not resisting

or threatening the officers on the scene, was a disproportionate response to Plaintiff’s conduct at

that time.

        Second, there is no evidence that Plaintiff sustained anything more than minor injuries—

namely, puncture wounds caused by the taser prongs—as a result of Day’s use of force. In fact,

the video evidence shows Plaintiff walking out of his room and down a staircase without apparent

difficultly. In addition, immediately following the incident, Plaintiff was taken to the jail’s medical

department and assessed by a nurse, who, after treating and bandaging Plaintiff’s wounds,

discharged him back to his cell. There is no evidence that Plaintiff sustained any permanent

damage from his injuries.

        Third, Day made no attempt to temper the amount of force used against Plaintiff.

According to Day’s own report, Day had his taser drawn before he had assessed the potential threat

Plaintiff presented, stating that he had drawn his taser and only then “peered briefly” into Plaintiff’s

cell window. (Doc. 35-1, p. 4). Further, like Bergert, Day, prior to the use of the taser, had not

given Plaintiff the opportunity to comply with any commands, for he gave him none. Although, in

contrast to Fils, only one five-second taser shock was discharged and no further force was used,

there is no evidence that Day attempted to use a less-severe method of restraining Plaintiff before

resorting to the taser.

        As for the final three Kinglsey factors, although Defendant Day contends that he was facing

a riot-level disturbance, the security problem posed by Plaintiff himself once the door to his cell



                                                  12
was opened by the five officers on the scene and the threat reasonably perceived by Day at that

time was, as explained above, minimal. Day does not contend that Plaintiff was actively resisting,

and the evidence, in contrast, tends to show that Plaintiff, like Maurice, was moving away from

Day. After all, Plaintiff was shot in the back of his thigh and elbow.

       In sum, all but one of the Kingsley factors weighs in favor of a finding that Defendant

Day’s use of a taser against Plaintiff was unreasonable. Although true that “officers facing

disturbances are often forced to make ‘split-second judgments’ about the need for such force ‘in

circumstances that are tense, uncertain, and rapidly evolving,’” Piazza v. Jefferson Cty., Alabama,

923 F.3d 947, 953 (11th Cir. 2019) (quoting Kingsley v. Hendrickson, 135 S. Ct. 2466, 2474

(2015)), a reasonable jury could find that Day’s actions were excessive and violated Plaintiff’s

constitutional rights. Just as “unprovoked force against a non-hostile and non-violent suspect who

has not disobeyed instructions” violates the Fourth Amendment, see Fils v. City of Aventura, 647

F.3d 1272, 1289 (11th Cir. 2011), the use of a taser against an unresisting, unthreatening pretrial

detainee who has not disobeyed officers’ commands violates the Fourteenth Amendment, see

Piazza, 923 F.3d at 953 (“Once a prisoner has stopped resisting there is no longer a need for force,

so the use of force thereafter is disproportionate to the need.” (emphasis omitted) (internal

quotation omitted)). As a final note, Day’s explanation for the use of force is telling, as it suggests

that the force was used to punish Plaintiff, rather than for immediate safety reasons or to maintain

institutional security: “We tased Inmate Wheat for kicking on the door and flooding his room

causing the entire Cell to almost incite a riot.” (Doc. 35-1, p. 5); see Kingsley, 135 S.Ct. at 2475

(“[P]retrial detainees (unlike convicted prisoners) cannot be punished . . . .”).

       D. Clearly Established Law

       A reasonable officer in Defendant Day’s position would have been on notice that his



                                                  13
actions in tasing Plaintiff, an unresisting pretrial detainee, were unlawful. An official’s conduct

violates clearly established law when, “at the time of the challenged conduct, ‘[t]he contours of [a]

right [are] sufficiently clear’ that every ‘reasonable official would [have understood] that what he

is doing violates that right.’” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (quoting Anderson v.

Creighton, 483 U.S. 635, 640 (1987)). For a right to be clearly established, “the binding precedent

set forth in the decisions of the Supreme Court, the Eleventh Circuit, or the highest court of the

state (Georgia, here),” Melton v. Abston, 841 F.3d 1207, 1221 (11th Cir. 2016), should “either

establish[] a broad, applicable principle of law or ha[ve] materially similar facts such that it would

put [the official] on notice that his actions were unlawful,” Galvez v. Bruce, 552 F.3d 1238, 1244

(11th Cir. 2008).

       By April 15, 2018, the day on which the events in this case took place, it was clearly

established in this Circuit that a government official’s use of force against an unresisting detainee

is unlawful. See Fils v. City of Aventura, 647 F.3d 1272, 1292 (11th Cir. 2011) (“Bergert and

Williams should have known that their conduct violated Maurice’s Fourth Amendment rights.

Maurice was tased even though he committed at most a minor offense; he did not resist arrest; he

did not threaten anyone; and he did not disobey any instructions (for none were given).”); Danley

v. Allen, 540 F.3d 1298, 1309 (11th Cir. 2008) (“Once a prisoner has stopped resisting there is no

longer a need for force, so the use of force thereafter is disproportionate to the need.”); Vinyard v.

Wilson, 311 F.3d 1340, 1348–49 (11th Cir. 2002) (finding that the use of pepper spray on an

unresisting suspect was unlawful); Skrtich v. Thornton, 280 F.3d 1295, 1303 (11th Cir. 2002) (“By

1998, our precedent clearly established that government officials may not use gratuitous force

against a prisoner who has been already subdued or, as in this case, incapacitated.” (citing Harris

v. Chapman, 97 F.3d 499, 505–06 (11th Cir. 1996); Davis v. Locke, 936 F.2d 1208, 1212–13 (11th



                                                 14
Cir. 1991); Williams v. Cash–C.O.I., 836 F.2d 1318, 1320 (1988); and Perry v. Thompson, 786

F.2d 1093 (11th Cir. 1986))); Williams v. Burton, 943 F.2d 1572, 1576 (11th Cir. 1991) (“The

basic legal principle is that once the necessity for the application of force ceases, any continued

use of harmful force can be a violation of the Eighth and Fourteenth Amendments, and any abuse

directed at the prisoner after he terminates his resistance to authority is an Eighth Amendment

violation.”); Ort v. White, 813 F.2d 318, 327 (11th Cir. 1987) (“A fourteenth amendment violation

occurs in this context where prison officers continue to employ force or other coercive measures

after the necessity for such coercive action has ceased.”).

         Even if precedent did not clearly establish the right at issue in this case, Day’s conduct

would fall under the “obvious clarity” exception, which “applies in situations where the official’s

conduct so obviously violates the constitution that prior case law is unnecessary.” Melton, 841

F.3d at 1221 (internal quotation omitted) (citing Gilmore v. Hodges, 738 F.3d 266, 279 (11th Cir.

2013)). Plaintiff “showed no hostility to [Day], did not disobey any orders, and did not make any

menacing gestures,” Fils, 647 F.3d at 1292, yet Day tased Plaintiff, causing Plaintiff to “fully

lock[] up” and fall, “striking his bed,” (Doc. 35-1, p. 4). Day’s actions “were clearly wrong.” Fils,

647 F.3d at 1292.

         Therefore, in light of this Circuit’s precedent and the obviousness of the violation,

Defendant Day would have had fair warning at the time that tasing an unresisting detainee was

unlawful. Since a reasonable jury could find that Day’s conduct violated clearly established law,

Day is not entitled to qualified immunity from Plaintiff’s Fourteenth Amendment excessive-force

claim.

                2. Due Process

         Plaintiff has not shown that the process afforded to him prior to his placement into



                                                 15
disciplinary segregation was constitutionally inadequate. Plaintiff, as a pretrial detainee, was

entitled to a hearing before disciplinary sanctions were imposed. See Jacoby v. Baldwin Cty., 835

F.3d 1338, 1348 (11th Cir. 2016) (“[A] pretrial detainee is entitled to a due process hearing before

being subjected to ‘conditions [that] amount to punishment.’” (quoting Bell v. Wolfish, 441 U.S.

520, 535 (1979))). It is undisputed that Plaintiff received a hearing prior to the imposition of those

sanctions. The question then becomes whether the hearing was conducted in accordance with due

process.

        To satisfy due process, jail officials must provide the detainee with the following

protections before imposing punishment:

        (1) advance written notice of the charges; (2) a written statement of the reasons for the
        disciplinary action taken; . . . (3) the opportunity to call witnesses and present evidence
        ‘when permitting him to do so will not be unduly hazardous to institutional safety or
        correctional goals’[; and (4) a sufficiently impartial hearing board].

Id. at 1350 (quoting Wolff v. McDonnell, 418 U.S. 539, 564–66, 571 (1974)). The process afforded

to Plaintiff satisfied those constitutional protections.

        First, Plaintiff had advance notice of the charges of which he was ultimately convicted.

Plaintiff’s primary contention is that he was found guilty of charges of which he was not given

advance notice. Following the April 15, 2018 incident, Plaintiff was charged with placing a foreign

object in his sink, disorderly conduct, and creating, encouraging, or inciting a riot. (SMF, Doc. 35-

4, ¶ 34). It is undisputed that Plaintiff was provided with advance written notice of those charges.

(Id., ¶ 35). Following a hearing, however, Plaintiff was found guilty of not only the aforementioned

charges, but also of providing false information to officers, repeated minor violations, and beating

on doors. (Id., ¶ 41). Advance written notice of these new charges was not provided. Ordinarily,

the imposition of punishment on a pretrial detainee without such notice violates due process. See

Jacoby, 835 F.3d at 1350. Here, however, Defendant Captain Thrasher, recognizing the potential

                                                  16
due-process violations presented by the new charges, dismissed those charges on appeal before

disciplinary action was taken. (Id., ¶ 46). Captain Thrasher also dismissed the charge of inciting a

riot, finding that “there is [not] enough evidence in the reports to warrant the charge.” (Docs. 35-

2, p. 21; 35-4, ¶ 45). Plaintiff was, therefore, convicted and punished based on two of the three

original charges only, of which it is undisputed that Plaintiff had advance written notice.

       Plaintiff also received the three other enumerated constitutional protections. It is

undisputed that Plaintiff was provided written statements of the reasons for the sanctions. (Doc.

35-2, pp. 9, 21–22). Plaintiff was also given the opportunity to present evidence at the hearing. In

fact, Plaintiff presented to the officials presiding over the hearing fifteen statements from other

inmates at the jail who allegedly witnessed the incident. (Docs. 35-2, pp. 28–42; 39-4); (Hearing

Audio, 30:00–31:30). Officials then interviewed six of those inmates. Finally, there is no evidence

that the hearing board was not sufficiently impartial. None of the recorded witness interviews

indicate any attempt by officials to coerce the interviewees or, indeed, any bias on the officials’

part. Plaintiff has presented three additional inmate statements that suggest coercion during the

interviews, (Docs. 39-4, 39-5, 39-6); however, the statements were not made under penalty of

perjury and are therefore not evidence. See Lelieve v. Oroso, 846 F. Supp. 2d 1294, 1299 n.2 (S.D.

Fla. 2012). There is also no evidence that any of the officers’ statements, on which the hearing

officers primarily relied, were based on false information.

       In sum, Plaintiff received a comprehensive and fair review of the charges against him. The

one potential due-process violation that resulted from the hearing was quickly rectified by officials

and was thus harmless. Therefore, since Plaintiff received due process before disciplinary action

was taken against him, Defendants are entitled to summary judgment on the issue. Because

Defendants did not violate Plaintiff’s constitutional rights, they necessarily have not violated



                                                 17
clearly established law. See Melton v. Abston, 841 F.3d 1207, 1225 (11th Cir. 2016).

                                           CONCLUSION

        Defendants are entitled to qualified immunity from Plaintiff’s due process claims only.

Accordingly, it is RECOMMENDED that Defendants’ motion for summary judgment (Doc. 35)

be GRANTED as to that claim. As for Plaintiff’s excessive force claim against Defendant Day, it

is RECOMMENDED that summary judgment be DENIED, and that the claim proceed to trial

for compensatory and punitive damages and other proper relief. See (Doc. 28).

        Pursuant to 28 U.S.C. § 636(b)(1), the parties may serve and file written objections to this

Recommendation, or seek an extension of time to file objections, WITHIN FOURTEEN (14)

DAYS after being served with a copy thereof. The District Judge will make a de novo

determination of those portions of the Recommendation to which objection is made. All other

portions of the Recommendation may be reviewed for clear error.

        The parties are further notified that, pursuant to Eleventh Circuit Rule 3-1, “[a] party failing

to object to a magistrate judge’s findings or recommendations contained in a report and

recommendation in accordance with the provisions of 28 U.S.C. § 636(b)(1) waives the right to

challenge on appeal the district court’s order based on unobjected-to factual and legal conclusions

if the party was informed of the time period for objecting and the consequences on appeal for

failing to object. In the absence of a proper objection, however, the court may review on appeal

for plain error if necessary in the interests of justice.”

        SO ORDERED AND RECOMMENDED, this 1st day of July, 2020.


                                                s/ Charles H. Weigle_________
                                                Charles H. Weigle
                                                United States Magistrate Judge



                                                   18
